Whiteield, O. J.,
delivered the opinion of the court.
Learned counsel for appellee in this court practically abandoned all grounds urged in support of the demurrer to the amended declaration except this ground: That it was necessary that there should he separate contracts to show in what quantities fuel oil was to he delivered to each of the corporations buying, and showing at what times such oil was to he delivered. This is an inaccurate view of the contract. It was simply impossible to have stated in any contract exactly how many barrels of oil any one of the corporations would have needed, or the times at which the oil needed should he delivered. This was not practically determinable, and it would have been wholly impossible to have put any fixed number of barrels in the contract or any stated dates for their delivery. What the agreement stipulated was that appellant and the other corporations *84would take all the oil their plants required- — that is to say, that they would buy all the oil each needed from the appellee. How much would be measured by their need, and delivery would also be controlled by their need. This agreement to execute a contract is in itself a perfect contract, and just as binding as a contract agreed to be executed could possibly have been. See the authorities collected in the remarkably clear and able brief of counsel for appellant, which the reporter will publish in full. If it should be held that the execution of the contract agreed to be executed prior to January 1, 1902, was a condition precedent in this case, the averments of the declaration abundantly show a situation which completely estops appellee to make defense on the ground of the failure to execute the agreed instrument.

Judgment reversed, demurrer overruled, and cause remanded.